Appeal from an order of the Court of Claims, entered May 14, 1973, which granted the State’s motion to dismiss the claim. Claimant was twice arrested by State Police pursuant to bench warrants issued by a Town Justice upon his failure to appear for trial. He was ultimately , held in contempt for failure to proceed to trial and was committed to jail for a period of 10 days. This claim is for damages for false arrest and imprisonment in which it is alleged that the Town Justice was without jurisdiction to issue the warrants and order of commitment above described. These very issues have been previously litigated in Supreme Court and resolved against the claimant. Dispositive of the present appeal, however, is the clear showing from the record that the Town Justice possessed the requisite jurisdiction to issue the process in question which was valid on its face. Accordingly, there can be no liability on the part of the State for the actions of its officers, and the claim was properly dismissed (Corcoran v State of New York, 30 AD2d 991, affd 24 NY2d 922; Ford v State of New York, 21 AD2d 437; Mudge v State of New York, 271 App Div 1039). Order affirmed, with costs. Greenblott, J. P., Kane, Main and Reynolds, JJ., concur; Mahoney, J., not taking part.